                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


OMAR Q. TRIGGS,

                    Petitioner,
                                                   Case No. 20-cv-781-pp
      v.

UNITED STATES OF AMERICA,

                    Respondent.


    ORDER DENYING MOTION TO VACATE, SET ASIDE OR CORRECT
 SENTENCE UNDER 28 U.S.C. §2255, DECLINING TO ISSUE CERTIFICATE
     OF APPEALABILITY AND DISMISSING CASE WITH PREJUDICE


      On May 22, 2020, the petitioner filed a motion to vacate, set aside or

correct the sentence imposed in United States v. Omar Triggs, Case No. 17-cr-

96 (E.D. Wis.). Dkt. No. 1. The basis for the motion is the petitioner’s allegation

that his counsel provided ineffective assistance. Id. at 4-5. Because the

petitioner is not entitled to relief, the court denies the §2255 motion and

dismisses the case.

I.    Background

      A.      Underlying Case

              1.    Indictment, information and plea agreement

      On June 6, 2017, the grand jury returned an indictment against the

petitioner and Kavanaugh C. Coleman, Joshua L. Brown, Alexander Jenkins,

Mychal L. Sykes, Olajwan M. Veasy, Shadell L. Burks, Kendrick A. Davis,

Marcello Mays, John L. Dismuke and Jeremy J. Crumb. Triggs, Case No. 17-cr-

                                         1

           Case 2:20-cv-00781-PP Filed 08/31/21 Page 1 of 14 Document 7
96, Dkt. No. 1. Count One charged the petitioner, Kavanaugh C. Coleman,

Joshua L. Brown, Alexander Jenkins, Mychal L. Sykes, Olajwan M. Veasy,

Shadell L. Burks, Kendrick A. Davis and Marcello Mays with conspiracy to

distribute heroin and cocaine in violation of 21 U.S.C. §§841(a)(1), b(1)(A), 846

and 18 U.S.C. §2. Id. at 1-2. At the arraignment and plea hearing, the

government reported that if convicted, the defendants charged in Count One of

the indictment—including the petitioner—faced a mandatory minimum

sentence of ten years in prison, a maximum of life, a maximum $10,000,000

fine and five year to life on supervised release. Dkt. No. 5 at 1.

      On December 13, 2018, the government filed an information charging the

petitioner with knowingly and intentionally using a telephone to facilitate the

commission of a felony in violation of 21 U.S.C. §§841(a)(1) and 843(b). Dkt.

No. 242. The same day, a plea agreement signed by the petitioner (represented

by Attorney Christopher Bailey) was filed. Dkt. No. 240. The agreement stated

that the petitioner was pleading to the single count in the information. Id. at

¶5.

      In the agreement, the petitioner acknowledged that he had read and fully

understood “the nature and elements of the crimes with which he ha[d] been

charged” and that his attorney had fully explained “the terms and conditions of

the plea agreement.” Id. at ¶4. The petitioner acknowledged, understood and

agreed that he was guilty of the offense in the count in the information. Id. at

¶6. He admitted that facts attached to the plea agreement established his guilt

beyond a reasonable doubt and were true and correct. Id. He stated that he

                                         2

         Case 2:20-cv-00781-PP Filed 08/31/21 Page 2 of 14 Document 7
understood and agreed that the maximum penalty for the count in the

information was four years of imprisonment, a $30,000 fine and one year of

supervised release. Id. at ¶7. The petitioner acknowledged, understood and

agreed that he had “discussed the relevant statutes as well as the applicable

sentencing guidelines with his attorney.” Id. at ¶8.

      The agreement also laid out the elements of the charge. Id. at ¶10. It said

that the parties understood and agreed that in order to prove the petitioner

knowingly and intentionally used a telephone to facilitate the commission of a

felony, the government would have had to prove beyond a reasonable doubt

that (1) the petitioner “used a communication facility, namely the telephone,”

and (2) “use of the telephone facilitated the commission of a felony drug

trafficking offense” under 21 U.S.C. §841(a)(1). Id. The petitioner acknowledged

and agreed “that his attorney . . . discussed the applicable sentencing

guidelines provisions with him to [the petitioner’s] satisfaction.” Id. at ¶13. He

acknowledged and understood “that the sentencing guidelines

recommendations contained in this agreement [did] not create any right to be

sentenced within any particular sentence range, and that the court [might]

impose a reasonable sentence above or below the guideline range.” Id. at ¶15.

The parties acknowledged, understood and agreed that the sentencing court

could “consider relevant conduct in calculating the sentencing guidelines

range, even if the relevant conduct [was] not the subject of the offense to which

[the petitioner] [was] pleading guilty.” Id. at ¶16.




                                          3

         Case 2:20-cv-00781-PP Filed 08/31/21 Page 3 of 14 Document 7
      The parties acknowledged and understood “that the government [would]

recommend to the sentencing court that the applicable base offense level for

the offense charged in the Information [was] 24.” Id. at ¶17. The government

agreed to recommend a two-level decrease for the petitioner’s acceptance of

responsibility, “but only if [the petitioner] exhibit[ed] conduct consistent with

the acceptance of responsibility.” Id. at ¶18. The government agreed that if the

court determined at the time of sentencing that the two-level reduction applied

to the petitioner, it would move for an additional one-level decrease under

U.S.S.G. §3E1.1(b) for the petitioner’s timely notification of his intention to

plead guilty. Id. “The government agree[d] to recommend a sentence at the low-

end of the applicable guideline range as determined by the court.” Id. at ¶21.

The parties acknowledged, understood and agreed that “[t]he sentencing court

[would] make its own determinations regarding any and all issues relating to

the imposition of sentence and [might] impose any sentence authorized by law

up to the maximum penalties set forth” in the agreement. Id. at ¶22. The

petitioner acknowledged, understood and agreed that he could not “move to

withdraw the guilty plea solely as a result of the sentence imposed by the

court.” Id. at ¶23.

      The agreement provided that if the petitioner violated any term of the

agreement at any time, engaged in any further criminal activity before

sentencing, or failed to appear for sentencing, the agreement would “become

null and void at the discretion of the government.” Id. at ¶35. If the agreement

“[was] revoked or if [the petitioner’s] conviction ultimately [was] overturned,

                                         4

         Case 2:20-cv-00781-PP Filed 08/31/21 Page 4 of 14 Document 7
then the government retain[ed] the right to reinstate any and all dismissed

charges and to file any and all charges which were not filed because of [the]

agreement.” Id. Finally, the petitioner acknowledged, understood and agreed

that he was “plead[ing] guilty freely and voluntarily because he [was] in fact

guilty,” and that “no threats, promises, representations, or other inducements

ha[d] been made, nor agreements reached, other than those set forth in [the]

agreement, to induce [the petitioner] to plead guilty.” Id. at ¶36.

             2.    Change-of-plea and sentencing hearings

      On January 15, 2019, the court held a change-of-plea hearing. Dkt. No.

285. The petitioner appeared in person with Attorney Bailey. Id. The court’s

minutes reflect that during the hour-long hearing, the court placed the

petitioner under oath, reviewed the plea agreement with him and questioned

him; the court recounted that the count in the information carried a maximum

prison term of four years, a maximum fine of $30,000, a maximum supervised

release term of one year and a mandatory special assessment of $100. Id. The

court found that the petitioner “understood his trial rights, the penalties

associated with the charge, the possible civil ramifications of a conviction, and

the uncertainty of his ultimate sentence.” Id. “The court also found that [the

petitioner] entered the plea knowingly and voluntarily, without threats or

promises.” Id. “The court accepted [the petitioner’s] plea of guilty, and found

[the petitioner] guilty of the offense charged in the information.” Id.

      On May 23, 2019, the court conducted the sentencing hearing. Dkt. No.

348. The petitioner again appeared in person with Attorney Bailey. Id. Attorney

                                         5

         Case 2:20-cv-00781-PP Filed 08/31/21 Page 5 of 14 Document 7
Bailey confirmed that he and the petitioner had reviewed the presentence

investigation report and letters in support of the petitioner. Id. The court

explained that the sentencing guidelines in the presentence report were

advisory, but that the law required the court to begin its sentencing analysis

with those advisory guidelines and consider their application to the factors in

18 U.S.C. §3553. Id.

      The court calculated a base offense level of 24 under U.S.S.G.

§2D1.1(c)(8), a two-level reduction for acceptance of responsibility under

U.S.S.G. §3E1.1(a) and a one-level reduction under U.S.S.G. §3E1.1(b) for the

timeliness of that acceptance, for an adjusted offense level of 21. Id. at 1-2. The

petitioner did not object to this calculation. Id. The court calculated the

petitioner’s criminal history category as II; again, the petitioner did not object.

Id. at 2. The adjusted offense level of 21 in criminal history category II resulted

in an advisory sentencing range of 41 to 51 months, but because the statutory

maximum of 48 months was lower than the high end of the advisory guideline

range, the court concluded that the actual sentencing range was 41 to 48

months. Id. Neither party objected to the court’s calculations, and each gave

sentencing recommendations: the government recommended a below-

guidelines sentence of twenty-four months, while the petitioner argued for a

term of probation. Id.

      The court concluded that a sentence of twelve months and one day

followed by one year of supervised release was sufficient but not more than

necessary to address the §3553 factors. Id. The court ordered the petitioner to

                                         6

         Case 2:20-cv-00781-PP Filed 08/31/21 Page 6 of 14 Document 7
pay a special assessment of $100 and agreed to recommend that the Bureau of

Prisons place the petitioner in a facility as close as possible to the Eastern

District of Wisconsin. Id.

      The court entered judgment on May 29, 2019. Dkt. No. 349. The court’s

judgment reflected the sentence: twelve months and one day of imprisonment

followed by one year of supervised release. Id. at 2-3. The petitioner did not

appeal.

      B.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence

      Just one day shy of a year later—on May 22, 2020—the petitioner filed

this motion to set aside, vacate or correct his sentence in Case No. 17-cr-96.

Triggs v. United States, Case No. 20-cv-781 (E.D. Wis.), Dkt. No. 1. The motion

asserts two grounds for relief: (1) “[i]neffective assistance which lead to entry of

an involuntary guilty plea,” and (2) ineffective assistance of counsel “led to Due

Process violation because the elements of the offense aren’t present, yet my

attorney had me plead guilty.” Id. at 4-5.

      On June 30, 2021, the petitioner filed a letter in his criminal case.

Stating that he had “completed [his] terms of probation, and received [his]

completion papers as of June 8th, 2021,” the petitioner asked the court to

return his passport. Triggs, Case No. 17-cr-96, Dkt. No. 491 at 1. The following

day, the court ordered the Clerk of court to release the petitioner’s passport.

Dkt. No. 492.




                                         7

           Case 2:20-cv-00781-PP Filed 08/31/21 Page 7 of 14 Document 7
II.   Analysis

      A.      Standard

      In a §2255 proceeding, the court first must review—or “screen”—the

motion. Rule 4 of the Rules Governing Section 2255 Proceedings provides that

      [i]f it plainly appears from the motion, any attached exhibits, and
      the record of prior proceedings that the moving party is not entitled
      to relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or
      other response within a fixed time, or to take other action the judge
      may order.

      A petitioner seeking relief under §2255 must allege either that his

sentence violated the Constitution or laws of the United States, that the court

was without jurisdiction, that the sentence exceeded the maximum authorized

by law or that the sentence is otherwise subject to collateral attack. 28 U.S.C.

§2255(a). At the screening stage, the court considers whether the petitioner has

raised claims that can be adjudicated in a §2255 proceeding, whether the

petitioner has exhausted his claims and whether he filed the motion within the

limitations period.

      B.      Ineffective Assistance of Counsel

              1.      Procedural default

      The petitioner did not file a notice of appeal in his underlying criminal

case. See Triggs, Case No. 17-cr-96. Normally, the failure to raise a claim on

direct appeal prohibits the court from considering that claim in a §2255

motion. Delatorre v. United States, 847 F.3d 837, 843 (7th Cir. 2017) (“[a]ny

claim that could have been raised originally in the trial court and then on

                                           8

           Case 2:20-cv-00781-PP Filed 08/31/21 Page 8 of 14 Document 7
direct appeal that is raised for the first time on collateral review is procedurally

defaulted.”). There is an exception, however, for claims of ineffective assistance

of counsel, which may be brought for the first time in a §2255 motion. Massaro

v. United States, 538 U.S. 500, 504 (2003); United States v. James, 635 F.3d

909, 916 (7th Cir. 2011).

      The petitioner’s motion raises ineffective assistance of counsel claims,

which are cognizable for §2255 relief and not subject to the exhaustion

requirement. The petition also appears timely. Generally, the Antiterrorism and

Effective Death Penalty Act of 1996 imposes a requirement that a petitioner file

a motion for collateral review within one year of his conviction becoming “final.”

28 U.S.C. §2255(f)(1). The court entered judgment on May 29, 2019; the

petitioner filed this motion on May 22, 2020.

      Although the petitioner filed his petition in May of 2020, the court was

far from prompt in screening it. As a result, the petitioner now has been

released from custody and is on supervision. But the Seventh Circuit has held

that the fact that a petitioner is no longer in custody does not preclude review

of a §2255 petition as long as the petitioner was in custody when he filed the

motion. Torzala v. United States, 545 F.3d 517, 521 (7th Cir. 2008) (citing

Spencer v. Kemna, 523 U.S. 1, 7 (1998); Virsnieks v. Smith, 521 F.3d 707,

717-18 (7th Cir. 2008)). This is particularly true if a petitioner, despite his

release, continues to suffer adverse consequences of his conviction, such as

being subject to supervision and being prohibited from possessing firearms. Id.

While the petitioner may have served his sentence, the court is unable to say

                                         9

         Case 2:20-cv-00781-PP Filed 08/31/21 Page 9 of 14 Document 7
with certainty that he does not suffer any adverse consequences of his

conviction.

              2.   Applicable law

      “Under Strickland v. Washington’s familiar, two-pronged test for

ineffective assistance of counsel, [the petitioner] must demonstrate that (1) his

counsel’s performance was deficient; and (2) that deficiency resulted in

prejudice.” United States v. Berg, 714 F.3d 490, 496-97 (7th Cir. 2013) (citing

Strickland, 466 U.S. at 687). The first prong of the Strickland test requires a

petitioner to identify specific acts or omissions of his counsel; the court then

considers whether, in light of all of the circumstances, his attorney’s

performance fell outside the range of “professionally competent

assistance.” Wyatt v. United States, 574 F.3d 455, 458 (7th Cir. 2009)

(citing Coleman v. United States, 318 F.3d 754, 758 (7th Cir. 2003)). The

court’s review of an attorney's performance must be “highly deferential,” and

the court applies a “strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.” Strickland, 466 U.S. at

689; Wyatt, 574 F.3d at 458. The prejudice prong requires a petitioner to show

“a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at

694. “A reasonable probability is defined as one that is sufficient to undermine

confidence in an outcome.” Adams v. Bertrand, 452 F.3d 428, 435 (7th Cir.

2006) (citing Strickland, 466 U.S. at 694).




                                        10

        Case 2:20-cv-00781-PP Filed 08/31/21 Page 10 of 14 Document 7
      In the context of a guilty plea, the prejudice prong requires a petitioner to

show a “reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” United States v.

Smith, 989 F.3d 575, 581 (7th Cir. 2021) (quoting Lee v. United States, __ U.S.

__, 137 S. Ct. 1958, 1965 (2017)). “Courts must ‘not upset a plea solely

because of post hoc assertions from a defendant about how he would have

pleaded but for his attorney’s deficiencies.’” Id. (quoting Lee, 137 S. Ct. at

1967). “We instead ‘look to contemporaneous evidence to substantiate a

defendant’s expressed preferences’ and allow a withdrawal if we are convinced

that the defendant would have pleaded differently.” Id. (quoting Lee, 137 S. Ct.

at 1967).

             3.    Petitioner’s ineffective assistance of counsel claims

      The petitioner states that his attorney “failed to investigate the charge

that [he] pled guilty to.” Triggs, Case No. 20-cv-781, Dkt. No. 1 at 4. He asserts

that he “was in county jail when the charge that [he] pled guilty to occurred, so

there’s no way possible that [he] could have made the call that was the basis

for the charge in the indictment.” Id. In Ground Two, the petitioner alleges that

Attorney Bailey’s ineffective assistance “led to Due Process violation because

the elements of the offense aren’t present.” Id. at 5.

      The petitioner’s claims lack merit. Representations made to a court

during a plea colloquy are presumptively true. Hurlow v. United States, 726

F.3d 958, 968 (7th Cir. 2013) (quoting United States v. Chavers, 515 F.3d 722,

724 (7th Cir. 2008)). By signing the plea agreement, the petitioner represented

                                        11

        Case 2:20-cv-00781-PP Filed 08/31/21 Page 11 of 14 Document 7
that he acknowledged, understood and agreed that he was guilty of the offense

in the count in the information, and that facts attached to the plea agreement

established his guilt beyond a reasonable doubt and were true and correct.

Under those facts, the petitioner “admit[ted] that on or about June 30, 2016,

he used the telephone to facilitate his marijuana trafficking.” Triggs, Case No.

17-cr-96 (E.D. Wis.), Dkt. No. 240 at 15. The plea agreement and the plea

hearing reflect that the petitioner entered into the plea agreement knowingly,

voluntarily and intelligently.

      The petitioner’s plea was not the result of a rushed process. At a status

conference on April 27, 2018, the prosecutor reported that she had been

discussing resolution with the various defendants and that none had indicated

a desire to go to trial. Dkt. No. 190 at 1. At a hearing in June 2018, the

prosecutor reported that she had tendered plea agreements to the defendants

(one of whom was the petitioner), but that so far, none had been executed. Dkt.

No. 198 at 1. The petitioner signed his plea agreement on December 13, 2018—

almost eight months after the prosecutor indicated she’d begun negotiations

and six months after she reported that she had tendered plea agreements to

the defendants. If the petitioner believed that he could not have made the

telephone call that was the subject of the information, he had plenty of time to

advise Attorney Bailey of that fact. There is no evidence in the record to




                                        12

        Case 2:20-cv-00781-PP Filed 08/31/21 Page 12 of 14 Document 7
support a claim that Attorney Bailey failed to investigate the charge to which

the petitioner pled guilty.1

      The undersigned presided over both the plea hearing and the sentencing

hearing. There was no indication at either hearing that the petitioner did not

enter into the plea agreement voluntarily, knowingly and intelligently. In fact,

Attorney Bailey filed three letters of support on the petitioner’s behalf prior to

the sentencing hearing. Dkt. Nos. 340, 341. The day after the sentencing

hearing, Attorney Bailey filed a letter with the court, indicating that he had

consulted with the petitioner and that the petitioner had indicated to Attorney

Bailey that he did not wish to appeal. Dkt. No. 346. Against this background,

the petitioner’s unsupported assertions made a year after the sentencing

hearing are insufficient for the court to conclude that Attorney Bailey provided

ineffective assistance of counsel or that the petitioner did not enter his plea

voluntarily.

      The court will deny the motion.




1 The court also notes that the presentence report indicates that four
cooperating sources and four cooperating defendants provided information that
the petitioner was a heroin, cocaine and marijuana dealer, and three
cooperating defendants provided information that the petitioner possessed
firearms. Dkt. No. 334 at ¶¶55-58. Had he been convicted of the conspiracy
charge, the petitioner would have faced significantly more prison time—a ten-
year mandatory minimum sentence. Attorney Bailey successfully negotiated for
a much lesser charge—commonly known as a “phone count”—and at
sentencing, argued that his client should receive only probation.


                                        13

        Case 2:20-cv-00781-PP Filed 08/31/21 Page 13 of 14 Document 7
III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2255 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Peterson v. Douma, 751 F.3d 524, 528 (7th

Cir. 2014) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The court

declines to issue a certificate of appealability, because no reasonable jurist

could debate that the petitioner's claims do not warrant relief under 28 U.S.C.

§2255.

IV.    Conclusion

       The court DENIES the petitioner’s motion to vacate, set aside or correct

sentence under 28 U.S.C. §2255. Dkt. No. 1.

       The court DECLINES TO ISSUE a certificate of appealability.

       The court ORDERS that this case is DISMISSED WITH PREJUDICE.

The clerk will enter judgment accordingly.

       Dated in Milwaukee, Wisconsin this 31st day of August, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge
                                        14

         Case 2:20-cv-00781-PP Filed 08/31/21 Page 14 of 14 Document 7
